DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2017/0263691 in view of Fujimoto et al. US 2006/0175962.

Re claim 1, Seo teaches a display apparatus comprising a display module (130 and 120, fig2, [27]) configured to define a display surface on a plane (surface of 130 facing 120, fig2, [27]), the display module comprising: 
a display panel (130, fig2, [27]) comprising a plurality of display elements (180, fig12, [62]) configured to display an image on the display surface ([29]); and 
a pattern layer (120, fig12, [27]) comprising a plurality of diffraction patterns (120, fig12) arranged at an interval on the display panel (130, fig2, [27]), wherein the pattern layer is configured to diffract at least a portion of incident light (fig2), 
Seo does not explicitly show wherein the plurality of diffraction patterns comprises: first patterns, each of which has a first width; and second patterns, each of which has a second width greater than the first width, and each of the first patterns and the second patterns has a plurality of hole shapes passing through the pattern layer, and the first patterns and the second patterns have a constant interval.
Fujimoto teaches diffraction patterns (fig3) on each display element (10, fig1, [34]) comprises: first patterns (R2, fig3, [49]), each of which has a first width (2xR2, fig3, [49]); and second patterns (R1, fig3, [49]), each of which has a second width (2xR1, fig3, [49]) greater than the first width, and each of the first patterns and the second patterns has a plurality of hole shapes (23, fig1, 35]) passing through the pattern layer, and the first patterns and the second patterns have a constant interval (L, fig3, [49]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo with Fujimoto to form a grating pattern with balanced light to suppress power consumption and increase lifetime of the display (Fujimoto, [64]). 
Re claim 2, Seo modified above teaches the display apparatus of claim 1, wherein the at least the portion of incident light diffracted by the plurality of diffraction patterns is constructively interfered (Fujimoto, [50]).
Re claim 3, Seo modified above teaches the display apparatus of claim 2, wherein each of the plurality of display elements is configured to display pixel unit images on the display surface (Fujimoto, fig1), constructively interfered incident light displays duplicate pixel unit images between adjacent display elements (Fujimoto, fig4B), and the image is defined by the pixel unit images and the duplicate pixel unit images (Fujimoto, fig4B).
Re claim 6, Seo modified above teaches the display apparatus of claim 1, wherein a ratio of the second patterns to the first patterns on the pattern layer is in a range of about 20% to about 80% (Fujimoto, [55]).
Re claim 7, Seo modified above teaches the display apparatus of claim 1, wherein a number of the first patterns is the same as that of the second patterns on the pattern layer (Fujimoto, [55]).
Re claim 8, Seo modified above teaches the display apparatus of claim 1, wherein a ratio of the width of each of the plurality of diffraction patterns to an interval of the plurality of diffraction patterns is in a range of about 5% to about 95% (Fujimoto, [56]).
Re claim 10, Seo modified above teaches the display apparatus of claim 1, wherein the first patterns form a plurality of first columns on the plane (Fujimoto, R2, fig1 and 3), the second patterns form a plurality of second columns on the plane (Fujimoto,R1, fig1 and 3), and the first columns and the second columns are alternately arranged (Fujimoto, fig3).
Re claim 11, Seo modified above teaches the display apparatus of claim 1, wherein the first patterns and the second patterns are alternately arranged on the plane in a first direction and a second direction perpendicular to the first direction (Fujimoto, fig3).
Re claim 12, Seo modified above teaches the display apparatus of claim 1, wherein the display panel comprises: a base layer (Seo, 161, fig12, [45]); a circuit layer (Seo, 166, 164, 162, 168, fig12, [46, 48, 57]) on the base layer and comprising the plurality of display elements (Seo, 180, fig12, [56]); and an encapsulation layer on the circuit layer (Seo 138 in fig12 replaced by Fujimoto layer 22)  having a same refractive index as the pattern layer (Fujimoto, 21, fig1).
Re claim 13, Seo modified above teaches the display apparatus of claim 12, wherein the encapsulation layer comprises a same material as the pattern layer (Fujimoto, SiN film 21 and 22 formed in one process in fig6D).
Re claim 14, Seo modified above teaches the display apparatus of claim 1, wherein each of the plurality of diffraction patterns has a shape that protrudes upward from a top surface of the display module (Seo, fig12 with grating pattern of Fujimoto).
Re claim 15, Seo modified above teaches the display apparatus of claim 1, wherein each of the plurality of diffraction patterns has a circular shape on the plane (Fujimoto, fig3).
Re claim 17, Seo modified above teaches the display apparatus of claim 1, wherein each of the plurality of display elements comprises an organic light emitting element (Seo fig12, [61]).
Re claim 19, Seo teaches a display apparatus (fig1) comprising a display module (130 and 120, fig2, [27]) configured to define a display surface on a plane (surface of 130 facing 120, fig2, [27]), the display module comprising: 
a plurality of organic light emitting elements (180, fig12, [61, 62]) configured to display an image on the display surface; 
an encapsulation layer (138, fig12, [62]) configured to cover the plurality of organic light emitting elements; and 
a pattern layer (120, fig12, [62]) on the encapsulation layer, 
the plurality of diffraction patterns comprises: first patterns, each of which has a first width; and second patterns, each of which has a second width greater than the first width, and each of the first patterns and the second patterns has a plurality of hole shapes passing through the pattern layer, and the first patterns and the second patterns have a constant interval configured to constructively interfere with at least a portion of incident light generated by the plurality of organic light emitting elements. 
Fujimoto teaches a pattern layer (21, fig1, [35]) on the encapsulation layer (22, fig1, [35]) and having a same refractive index as the encapsulation layer ([35]), wherein the pattern layer comprises a plurality of diffraction patterns (21, fig1 and 3, [35]) the plurality of diffraction patterns comprises: first patterns (R2, fig3, [49]), each of which has a first width (2xR2, fig3, [49]); and second patterns (R1, fig3, [49]), each of which has a second width (2xR1, fig3, [49]) greater than the first width, and each of the first patterns and the second patterns has a plurality of hole shapes (23, fig1, [35]) passing through the pattern layer, and the first patterns and the second patterns have a constant interval (L, fig3, [49]) configured to constructively interfere with at least a portion of incident light generated by the plurality of organic light emitting elements ([49, 50]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo with Fujimoto to form a grating pattern with balanced light to suppress power consumption and increase lifetime of the display (Fujimoto, [64]). 
Re claim 20, Seo teaches a display apparatus (fig12) comprising: 
a base layer (161, fig12, [45]); 
a display layer (166, 164, 162, 168, fig12, [46, 48, 57]) on the base layer and comprising a plurality of organic light emitting elements (180, fgi12, [61, 62]); 
an encapsulation layer (138, fig12, [62]) on the display layer; and 

Seo does not explicitly show a pattern layer comprising a same material as the encapsulation layer, wherein the plurality of diffraction patterns comprises: first patterns, each of which has a first width; and second patterns, each of which has a second width greater than the first width, wherein each of the first patterns and the second patterns has a plurality of hole shapes passing through the pattern laver, and the first patterns and the second patterns have a constant interval such that the first patterns are configured to cause constructive light interference with the second patterns.
Fujimoto teaches a pattern layer (21, fig1, [35]) comprising a same material as the encapsulation layer (22, fig1, [35]), wherein the plurality of diffraction patterns comprises: first patterns (R2, fig3, [49]), each of which has a first width (2xR2, fig3, [49]); and second patterns (R1, fig3, [49]), each of which has a second width (2xR1, fig3, [49]) greater than the first width, wherein each of the first patterns and the second patterns has a plurality of hole shapes (23, fig1, [35]) passing through the pattern laver, and the first patterns and the second patterns have a constant interval (L, fig3, [49]) such that the first patterns are configured to cause constructive light interference with the second patterns ([49, 50]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo with Fujimoto to form a grating pattern with balanced light to suppress power consumption and increase lifetime of the display (Fujimoto, [64]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2017/0263691 in view of Fujimoto et al. US 2006/0175962 and Iwase et al. US 2015/0362634.

Re claim 9, Seo does not explicitly show the display apparatus of claim 1, wherein the plurality of diffraction patterns further comprises third patterns, each of which has a third width that is less than the first width.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo in view of Fujimoto with Iwase add in a grating pattern around the center grating pattern of Fujimoto to suppressed reflectivity fluctuations (Iwase, [61]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2017/0263691 in view of Fujimoto et al. US 2006/0175962 and Sato et al. US 2008/0176041.

Re claim 16, Seo does not explicitly show the display apparatus of claim 1, wherein each of the plurality of diffraction patterns has a polygonal shape on the plane.
Sato teaches using a polygonal shape to form a diffraction grating ([62]) to increase taking-out efficiency (Sato, [60]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo in view of Fujimoto with Sato to adjust the shape of the circle grating element to  increase taking-out efficiency (Sato, [60]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2017/0263691 in view of Fujimoto et al. US 2006/0175962  and Yamashita et al. US 2010/0055402.

Re claim 18, Seo does not explicitly show the display apparatus of claim 1, further comprising an antireflection layer on the display module, wherein the antireflection layer comprises: a phase retardation layer configured to retard a phase of one component of the incident light; and a polarizing layer on the phase retardation layer.
Yamashita teaches retardation plates laminated in a polarizing plate with the function of antireflection ([112]) to compensate coloring and viewing angle (Yamashita, [112]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Seo in view of Fujimoto with Yamashita to add in an antireflection layer with the benefit of compensate coloring and viewing angle (Yamashita, [112]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812